DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4, figure 3A, claims 1-20 in the reply filed on 12/27/2021 is acknowledged.  The traversal is on the ground(s) that claims 1, 12, and 18 are generic claims of all Species 1-21 and the Species are not patentable distinct.  This is found persuasive and the restriction is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a light guide configured to, a plurality of mutibeam elements distributed in claim 5; a light guide, an array of multibeam elements, and an array of light valves in claim 12.
The corresponding structures are identified in the specification for a light guide in paragraphs [0106, 0112] and element 310 of figure 10, an array of multibeam elements in paragraphs [0107, 0108] and element 320 of fig. 10, and an array of light valves in paragraphs [0108] and element 330 of fig. 10 and a processor in paragraph [0065] for performing the functions of the light guide, multibeam elements, and light valves.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20130057575 A1) in view of Mendal-IaIa et al. (US 20190332189 A1).
Regarding claims 1 and 18, An discloses a contextual lightfield display system comprising: 
a multiview display (10 and 30 of fig. 1) configured to provide a plurality of lightfield display modes ([0056] a first view mode and second view mode) and to display a multiview image according to a selected lightfield display mode of the lightfield display modes (figs. 8A for the first view mode, fig. 8B for the second video mode); and 
a lightfield mode selector (160 of fig.1, the host system 160 includes a view mode controller) configured to determine a (display context) 3D mode, 2D mode, and optimum number of views ([0044] for distinguishing the 2D mode from the 3D mode, [0045] the detected number of users and the calculated number of optimum views according to the number of the users, RGB2D/RGB3D, MODE, and Cview of fig. 1)and 
to select a lightfield display mode ([0012] from among the plurality of lightfield display modes ([0056] a first view mode for two views or a second view mode for four views, figs. 8A and 8B.  For example, the first view mode has j views and the second view has k views, wherein j and k are a natural number, and j is not equal to k. Also, the view modes have; [0088] select one of the view modes based on the number of the optimum views) to be the selected lightfield display mode based on the determined (display context) 3D mode, 2D mode, and optimum number of views ([0045] the view mode controller selects a view mode based on an optimum view according the number of the user; the view mode controller may include a look-up table which receives the number of the users as an input address and outputs the optimum number of views stored in the input address, [0053]), 
wherein a lightfield display mode of the lightfield display mode plurality ([0056] a first view mode, fig. 8A; a second view mode, fig. 8B) comprises a mode-specific arrangement of different views of the multiview image (the first mode, View 1, and View 2 of fig. 8A; the second view mode, View 1, View 2, View 3 and View 4 of fig. 8B).
It is noted that An is silent about a display context.
Mandel-IaIa teaches identifying a display context (28 and 32 of fig. 1, 305 of fig. 3, fig. 5, [0025-0029]). 
Mandel suggests a display device (figs. 1 and 3) comprising identifying an input context value (34 and 40 of fig. 1, 315 of fig. 3, fig. 5), selecting one of a plurality of operation selecting one of a plurality of operating states of the computer device based on the display context value and the input context value (320 of fig. 1), the plurality of operating states including a 2D input/3D display operating state and a 3D input/2D display operating state ([0004]), operating the computer device according to the selected operating state (320 of fig. 3), and any new application views in 3D space and 2D space ([0015, 0034, and 0035]).
Taking the teachings of An and Mandel-IaIa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display context of Mandel-IaIa into the display system of An to reduce the complexity of user interactions and answer questions about designing the operation of the computing device based on the user's intentions.
Regarding Claim 2, An further teaches the contextual lightfield display system of Claim 1, wherein the selected lightfield display mode is a stereoscopic three-dimensional (3D) display mode of the contextual lightfield display system (S101 of fig. 3, 3D mode, YES), the mode-specific arrangement of the different views being configured to provide a stereoscopic representation of the multiview image (figs. 8A and 8B, the first view mode and/or the second view mode is a stereoscopic three-dimensional (3D) display mode).
Regarding Claim 5, An further teaches the contextual lightfield display system of Claim 1, wherein the multiview display (10 and 30 of fig. 1) comprises: 
a light guide (31, 33A, and 34 of fig. 2) configured to guide light in a propagation direction along a length of the light guide as guided light; and 
a plurality of multibeam elements (32, 33B, 35, and 36 of fig. 2) distributed along the length of the light guide, 
a multibeam element (36 of fig. 2) of the multibeam element plurality being configured to scatter out from the light guide a portion of the guided light (0051] to block a part of the multi-views images) as a plurality of directional light beams having principal angular directions corresponding to the different views (fig. 5).
Regarding Claims 7 and 20, An further teaches the contextual lightfield display system of Claim 1, further comprising a two-dimensional (2D) display configured to display a 2D image, the lightfield display mode selected by the lightfield mode selector being a 2D display mode configured to display a single broad-angle view of the 2D image ([0055, 0069, and 0083]).
Regarding claim 8, An modified by Mandel-IaIa teaches the contextual lightfield display system of Claim 1, Mandel-IaIa further teaches wherein the lightfield mode selector comprises an orientation sensor configured to detect an orientation of the multiview display (Presence Sensor 28 of fig. 1, [0033, 0035, 0036, 0041, 0045, and 0097]), the display context being determined from a detected orientation of the multiview display (32 of fig. 1, [0033-0036]).
Regarding Claim 10, An further teaches the contextual lightfield display system of Claim 1, wherein the lightfield mode selector is configured to receive an input from an application executed by the contextual lightfield display system ([0045] input address; see also input context value 310 of fig. 3 and fig. 5 of Mandel-IaIa), the display context being determined based on the input from the executed application ([0045] the view mode controller may include a look-up table which receives the number of the users as an input address and outputs the optimum number of views stored in the input address, see also 310 of fig. 3 and fig. 5 of Mandel-IaIa).
Regarding Claim 11, An further teaches the contextual lightfield display system of Claim 1, wherein the lightfield mode selector is configured to determine the display context and select the lightfield display mode based on a content of the image (2D mode and 3D mode, 160 of fig. 1, [0044], see 305 and 310 of fig. 3 of Mandel-IaIa).
Regarding Claim 12, An further teaches a contextual lightfield multiview display (fig. 1) comprising: 
a light guide (30, 31 and 33A of fig. 2) configured to guide light as guided light (the first substrate 31 and the first polarization film 33A guide the light to the division electrodes 34); 
an array of multibeam elements (30, 34 and 35 of fig.1) configured to scatter out a portion of the guided light ([0050] the driving voltages supplied from the switchable barrier driver 130 to the division electrodes 34 in the 2D mode may differ from those in the 3D mode) as directional light beams having the directions corresponding to different views of a multiview image (35 of fig. 2, [0050-0051] adjust the direction light beams to produce different views, figures 8A and 8B); 
an array of light valves (30, 32, 33B, and 36 of fig. 2) configured to modulate the directional light beams to provide the multiview image (figs. 8A and 8B, two views in sub-pixels, four view in sub-pixels, [0072-0073), 
different views of the multiview image being arranged in a rectangular array (fig. 5, rectangular array, 1 for view 1, 2 for view 2, 3 for view 3, and 4 for view 4) according to a lightfield display mode of a plurality of lightfield display modes ([0013] selecting a view mode in a plurality of 3D modes for configuring the optical plate in the 3D mode based on the number of the optimum views [0056] selects S103 one of the view modes based on the number of the optimum views, a first view mode and a second view mode, [ the selected on of the view modes; a first view mode is two views, fig. 8A; a second view mode is four views, fig. 8B); and 
a lightfield mode selector (160 of fig.1, the host system comprises a view mode controller, [0045]) configured to select the lightfield display mode from among the lightfield display mode plurality([0013] selecting a view mode in a plurality of 3D modes for configuring the optical plate in the 3D mode based on the number of the optimum views, [0056] selects S103 one of the view modes based on the number of the optimum views, [0088] select one of the view modes based on the number of the optimum views) 
based on a determined mode signal MODE and number of views as Cview (MODE and Cview of fig. 1), the multiview image being displayed according to the selected lightfield display mode (fig. 8A and 8B).
It is noted that An is silent about a display context.
Mandel-IaIa teaches identifying a display context (28 and 32 of fig. 1, 305 of fig. 3, fig. 5, [0025-0029]). 
Mandel further discloses a display device (figs. 1 and 3) comprising identifying an input context value (34 and 40 of fig. 1, 315 of fig. 3, fig. 5), selecting one of a plurality of operation selecting one of a plurality of operating states of the computer device based on the display context value and the input context value (320 of fig. 1), the plurality of operating states including a 2D input/3D display operating state and a 3D input/2D display operating state ([0004]), operating the computer device according to the selected operating state (320 of fig. 3), and any new application views in 3D space and 2D space ([0015, 0034, and 0035]).
Taking the teachings of An and Mandel-IaIa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display context of Mandel-IaIa into the display system of An to reduce the complexity of user interactions and answer questions about designing the operation of the computing device based on the user's intentions.
Regarding Claim 13, An further teaches the contextual lightfield multiview display of Claim 12, wherein the selected lightfield display mode is 
a stereoscopic three-dimensional (3D) display mode (S101 of fig. 3, 3D mode) configured to represent the multiview image as a stereoscopic pair of images ([0056]), 
different views within a first half of the rectangular array being configured to represent a first image of the stereoscopic image pair (fig. 5 and fig. 8B, View 1 and View 2) and 
different views within a second half of the rectangular array being configured to represent a second image of the stereoscopic image pair (fig. 5 and fig. 8B, View 3 and View 4).
Regarding Claim 15, An modified by Mandel-IaIa teaches the contextual lightfield multiview display of Claim 12, Mandel-IaIa further teaches wherein the lightfield mode selector comprises an orientation sensor configured to detect an orientation of the contextual lightfield multiview display (Presence Sensor 28 of fig. 1, [0033, 0035, 0036, 0041, 0045, and 0097]), the display context being determined from a detected orientation of the contextual lightfield multiview display (32 of fig. 1, [0033-0036]).
Regarding claim Claim 16, An modified by Mandel-IaIa teaches the contextual lightfield multiview display of Claim 12, Mandel-IaIa further teaches wherein the lightfield mode selector is configured to determine the display context and select the lightfield display mode based on one or both of a content of the multiview image and an input from an application employs the contextual lightfield multiview display (305, 310, and 315 of fig. 3).
Regarding Claim 17, An further teaches the contextual lightfield multiview display of claim 12, further comprising a broad-angle backlight adjacent to a side of the light guide opposite to a side of the light guide adjacent to the light valve array ([0034] a backlight unit is disposed to irradiate the light rays to the light guide), the broad-angle backlight being configured to provide broad-angle emitted light during a two-dimensional (2D) lightfield mode of the contextual lightfield multiview display ([0055 and 0069]), wherein the light guide and multibeam element array are configured to be transparent to the broad-angle emitted light, the contextual lightfield multiview display being configured to display a 2D image during the 2D lightfield mode ([0069]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20130057575 A1) in view of Mendal-IaIa et al. (US 20190332189 A1) as applied to claim 1, and further in view of Asai et al. (US 20140240827 A1).
Regarding claim 3, An modified by Mendal-IaIa teaches the contextual lightfield display system of Claim 1.
An modified by Mendal-IaIa does not teach wherein the selected lightfield display mode is a unidirectional parallax display mode of the contextual lightfield display system, the mode-specific arrangement of the different views being configured to provide a unidirectional parallax representation of the multiview image.
Asai teaches wherein the selected lightfield display mode is a unidirectional parallax display mode of the contextual lightfield display system ([0023] lines 7-10, unidirectional stereoscopic image display which displays parallax images for at least two viewpoints each for either the first direction or the second direction; display parallax IMAGE 1 and IMAGE 2 of fig. 1 in a horizontal direction), the mode-specific arrangement of the different views (IMAGE 1 and IMAGE 2 of fig. 1, the horizontal view, IMAGE 3 and IMAGE 3 of fig.1, the vertical view) being configured to provide a unidirectional parallax representation of the multiview image (IMAGE 1 and IMAGE 2 of fig. 1, the horizontal view, IMAGE 3 and IMAGE 3 of fig.1, the vertical view).
Taking the teachings of An, Mandel-IaIa, and Asai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unidirectional stereoscopic image display of Asai into the combined display device of An and Mandel-IaIa for reducing the uncomfortable feeling sensed by the observer. That is, it is necessary that the 3D moire improved effect in the horizontal direction and the 3D moire improved effect in the vertical direction are equivalent, and the levels of the 3D crosstalk in both directions are equivalent as well.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20130057575 A1) in view of Mendal-IaIa et al. (US 20190332189 A1) as applied to claim 1, and further in view of Pu et al. (US 20210227202 A1)
Regarding claim 4, An modified by Mendal-IaIa teaches the contextual lightfield display system of Claim 1. 
However, An modified by Mendal-IaIa does not teach wherein the selected lightfield display mode is a full parallax display mode of the contextual lightfield display system, the mode-specific arrangement of the different views corresponding to a full parallax view arrangement configured to provide a full parallax representation of the multiview image.
Pu teaches wherein the selected lightfield display mode is a full parallax display mode of the contextual lightfield display system ([0063 and 0137], fig. 7), the mode-specific arrangement of the different views corresponding to a full parallax view arrangement configured to provide a full parallax representation of the multiview image ([0096] viewing angles as different views, S301 of fig. 7, to form parallax in viewing image at different angles as different views).
Taking the teachings of An, Mandel-IaIa, and Pu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the full parallax display of Pu into the combined display of An and Mendel-IaIa to improve the quality of 3D images and prevent the images from visual distortion especially when the images are in rotation states.
Regarding Claim 14, An and Mandel-IaIa teaches the contextual lightfield multiview display of Claim 12, but not wherein the selected lightfield display mode is one of a unidirectional parallax display mode and a full parallax display mode.
Pu teaches wherein the selected lightfield display mode is one of a unidirectional parallax display mode ([0095] only one-dimensional parallax, e.g. horizontal parallax, is a unidirectional parallax) and a full parallax display mode ([0095] two dimension, full parallax is achieved).
Taking the teachings of An, Mandel-IaIa, and Pu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the full parallax display of Pu into the combined display of An and Mendel-IaIa to improve the quality of 3D images and prevent the images from visual distortion especially when the images are in rotation states.
Regarding claim Claim 19, An modified by Mandel-IaIa teaches the method of contextual lightfield display system operation of Claim 18. An modified by Mandel-IaIa does not teach wherein the selected lightfield display mode comprises one of a stereoscopic three-dimensional (3D) display mode, a unidirectional parallax display mode, and a full parallax display mode.
Pu teaches wherein the selected lightfield display mode comprises one of a stereoscopic three-dimensional (3D) display mode (a 3D display mode S101 of fig. 7), a unidirectional parallax display mode ([0095] hen the assembling units 311 are made to one dimension, only one-directional parallax (e.g., horizontal parallax) is achieved), and a full parallax display mode ([0095] when the assembling units 311 are made to two dimensions, full parallax is achieved in the present embodiment).
Taking the teachings of An, Mandel-IaIa, and Pu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the full parallax display of Pu into the combined display of An and Mendel-IaIa to direct to the same viewing angles in horizontal and vertical directions for the displayed images. This avoids differences between the viewing angles and thus improves the quality of 3D images. This prevents the images from visual distortion especially when the images are in rotation states.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20130057575 A1) in view of Mendal-IaIa et al. (US 20190332189 A1) as applied to claim 1, and further in view of Fukushima eta. (US 20040150583 A1).
Regarding Claim 6, An teaches the contextual lightfield display system of Claim 5, wherein the multiview display comprises an array of light valves (130 of fig. 1 controls voltages 36 of fig. 2 to produce sub-pixels, fig. 8A and 8B) configured to modulate directional light beams of the directional light beam plurality to provide the different views (figs. 5, 8A, and 8B).
It is noted that An modified by Mandel-IaIa does not teach a size of the multibeam element being between one half of a size of a light valve of the light valve array and two times the light valve size.
Fukushima teaches a size of the multibeam element (4 of fig. 1) being between one half of a size of a light valve of the light valve array and two times the light valve size ([0093], fig. 20 and 23, the shape and dimension of opening 4 is the same one of sub-pixels 12A, this suggests the shape and size of opening is greater one half of the one of the sub-pixels and smaller than two times of one of the sub-pixels, figs. 24B for the opening shift to the left and right).
Taking the teachings of An, Mandel-IaIa, and Fukushima together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the multibeam element of Fukushima into the combined display of An and Mendel-IaIa to provide quality light rays bearing the parallax image are projected in a front space through the optical opening to form a three dimensional image.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20130057575 A1) in view of Mendal-IaIa et al. (US 20190332189 A1) as applied to claims 1 and 9, further in view of Dang et al. (US 20190391639 A1)
Regarding claim 9, An modified by Mendal-IaIa teaches the contextual lightfield display system of Claim 8.
However, An modified by Mendal-IaIa does not teach wherein the orientation sensor comprises one or both of a gyroscope and an accelerometer (1005 of fig. 10, [0136]).
Dang teaches wherein the orientation sensor comprises one or both of a gyroscope and an accelerometer ([0136]
Taking the teachings of An, Mandel-IaIa, and Dang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyroscope or accelerometer or both of Dang into the display of An and Mendel-IaIa to provide the combined display device that can display images of different angles by using the 2D display or the holographic display, so that the 3D display effect is vivider, thereby improving the 3D display effect.

Claims 1-5, 7, 8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US 20210227202 A1) in view of Mendal-IaIa et al. (US 20190332189 A1).
Regarding Claims 1 and 18, Pu teaches a contextual lightfield display system (figs 1-9)  comprising: 
a multiview display (fig. 2, [0008] an image displaying module) configured to provide a plurality of lightfield display modes ([0105] a 2D mode, a 3D mode, and the combination of 2D mode and 3D mode) and to display a multiview image ([0023] displaying sub images are considered multiview image, fig. 13) according to a selected lightfield display mode of the lightfield display modes (S100 of fig. 6, selecting mode, fig7 for a 3D display mode, fig. 8 for a 2D display mode, and fig. 9 for both 2D mode and 3D mode); and 
a lightfield mode selector ([0110] the chief processor) configured to determine a display modes ([0110] display modes) and to select a lightfield display mode ([0110] obtains different mode signals) from among the plurality of lightfield display modes to be the selected lightfield display mode based on the determined display modes (fig. 7 for 3D mode, fig. 8 for 2D mode, and fig. 9 for 2D mode and 3D mode), 
wherein a lightfield display mode of the lightfield display mode plurality comprises a mode-specific arrangement of different views of the multiview image ([0095] when the assembling units 311 are made to one dimension, only one-directional parallax (e.g., horizontal parallax) is achieved in the present embodiment. When the assembling units 311 are made to two dimensions, full parallax is achieved in the present embodiment). 
 It is noted that Pu is silent about a display context.
Mandel-IaIa teaches identifying a display context (28 and 32 of fig. 1, 305 of fig. 3, fig. 5, [0025-0029]). 
Mandel suggests a display device (figs. 1 and 3) comprising identifying an input context value (34 and 40 of fig. 1, 315 of fig. 3, fig. 5), selecting one of a plurality of operation selecting one of a plurality of operating states of the computer device based on the display context value and the input context value (320 of fig. 1), the plurality of operating states including a 2D input/3D display operating state and a 3D input/2D display operating state ([0004]), operating the computer device according to the selected operating state (320 of fig. 3), and any new application views in 3D space and 2D space ([0015, 0034, and 0035]).
Taking the teachings of Pu and Mandel-IaIa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display context of Mandel-IaIa into the display system of Pu to reduce the complexity of user interactions and answer questions about designing the operation of the computing device based on the user's intentions.
Regarding Claim 2, Pu further teaches the contextual lightfield display system of Claim 1, wherein the selected lightfield display mode is a stereoscopic three-dimensional (3D) display mode of the contextual lightfield display system (S101 of fig. 7, the mode-specific arrangement of the different views being configured to provide a stereoscopic representation of the multiview image (S201 and S301 of fig. 7).  
Regarding Claim 3, Pu further teaches the contextual lightfield display system of Claim 1, wherein the selected lightfield display mode is a unidirectional parallax display mode of the contextual lightfield display system ([0095] when the assembling units 311 are made to one dimension, only one-directional parallax (e.g., horizontal parallax) is achieved in the present embodiment), the mode-specific arrangement of the different views being configured to provide a unidirectional parallax representation of the multiview image ([0116] S301: the light rays of the light bead array go through the transparent regions and provide diffracted rays for corresponding assembling units to form parallax in viewing the image to carry out a 3D effect. in horizontal parallax).  
Regarding Claim 4, Pu further teaches the contextual lightfield display system of Claim 1, wherein the selected lightfield display mode is a full parallax display mode of the contextual lightfield display system ([0095] When the assembling units 311 are made to two dimensions, full parallax is achieved in the present embodiment), the mode-specific arrangement of the different views corresponding to a full parallax view arrangement configured to provide a full parallax representation of the multiview image (S201 and S301 of fig. 7, [0116] S301: the light rays of the light bead array go through the transparent regions and provide diffracted rays for corresponding assembling units to form parallax in viewing the image to carry out a 3D effect)
Regarding Claim 5, Pu further teaches the contextual lightfield display system of Claim 1, wherein the multiview display comprises: a light guide configured to guide light in a propagation direction along a length of the light guide as guided light (11 of figs. 3-5); and 
a plurality of multibeam elements (21 and 21a of fig. 3) distributed along the length of the light guide, a multibeam element (21a of fig. 3) of the multibeam element plurality being configured to scatter out from the light guide a portion of the guided light as a plurality of directional light beams having principal angular directions corresponding to the different views (31 and 311 of fig. 3, [0095], fig. 7).  
Regarding Claims 7 and 20, Pu further teaches the contextual lightfield display system of Claim 1, further comprising a two-dimensional (2D) display configured to display a 2D image (S102 of fig. 8), the lightfield display mode selected by the lightfield mode selector being a 2D display mode configured to display a single broad-angle view of the 2D image (S202 and S302 of fig. 8).  
Regarding claim 8, Pu modified by Mandel-IaIa teaches the contextual lightfield display system of Claim 1, Mandel-IaIa further teaches wherein the lightfield mode selector comprises an orientation sensor configured to detect an orientation of the multiview display (Presence Sensor 28 of fig. 1, [0033, 0035, 0036, 0041, 0045, and 0097]), the display context being determined from a detected orientation of the multiview display (32 of fig. 1, [0033-0036]).
Regarding Claim 10, Pu modified by Mandel-IaIa teaches the contextual lightfield display system of Claim 1, Mandel-IaIa further teaches wherein the lightfield mode selector is configured to receive an input from an application executed by the contextual lightfield display system (input context value 310 of fig. 3 and fig. 5), the display context being determined based on the input from the executed application (310 of fig. 3 and fig. 5 of Mandel-IaIa).
Regarding Claim 11, Pu modified by Mandel-IaIa teaches the contextual lightfield display system of Claim 1, wherein the lightfield mode selector is configured to determine the display context and select the lightfield display mode based on a content of the image (305 and 310 of fig. 3 of Mandel-IaIa).
Regarding claim Claim 19, Pu teaches the method of contextual lightfield display system operation of Claim 18, wherein the selected lightfield display mode comprises one of a stereoscopic three-dimensional (3D) display mode (a 3D display mode S101 of fig. 7), a unidirectional parallax display mode ([0095] hen the assembling units 311 are made to one dimension, only one-directional parallax (e.g., horizontal parallax) is achieved), and a full parallax display mode ([0095] when the assembling units 311 are made to two dimensions, full parallax is achieved in the present embodiment).

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100097449 A1) in view of Mendal-IaIa et al. (US 20190332189 A1).
Regarding Claim 12, Jeong discloses a contextual lightfield multiview display (fig. 3) comprising: 
a light guide configured to guide light as guided light (37 of fig. 3); 
an array of multibeam elements configured to scatter out a portion of the guided light as directional light beams having the directions corresponding to different views of a multiview image (B, W, and 37 of figs. 3-6); 
an array of light valves configured to modulate the directional light beams to provide the multiview image (36 of fig. 3), 
different views ([0036] an N-view 3D image) of the multiview image being arranged in a rectangular array (37 of figs. 4-6, sub PXL is rectangular array, 37 of fig. 8A) according to a lightfield display mode (3D mode at 120Hz of figs. 8A and 8B) of a plurality of lightfield display modes (3D modes at 120, 180, and 240 Hz in figures 8A-8B, 10A-10C, and 12A-12D; and 2D modes in figures 7A-7B, 9A-9C, and 11A-11D); and 
a lightfield mode selector (31 of fig. 1) configured to select the lightfield display mode (3D mode at 120 Hz, figs. 8A and 8B) from among the lightfield display mode plurality (figs. 7A-12D) based on a determined 2D mode and 3D mode ([0040]), the multiview image being displayed according to the selected lightfield display mode (figs. 7A-12D are example of display image in 2D mode and 3D mode).  
It is noted that Jeong is silent about a determined display context.
Mandel-IaIa teaches identifying a display context (28 and 32 of fig. 1, 305 of fig. 3, fig. 5, [0025-0029]). 
Mandel suggests a display device (figs. 1 and 3) comprising identifying an input context value (34 and 40 of fig. 1, 315 of fig. 3, fig. 5), selecting one of a plurality of operation selecting one of a plurality of operating states of the computer device based on the display context value and the input context value (320 of fig. 1), the plurality of operating states including a 2D input/3D display operating state and a 3D input/2D display operating state ([0004]), operating the computer device according to the selected operating state (320 of fig. 3), and any new application views in 3D space and 2D space ([0015, 0034, and 0035]).
Taking the teachings of Jeong and Mandel-IaIa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display context of Mandel-IaIa into the display system of Jeong to reduce the complexity of user interactions and answer questions about designing the operation of the computing device based on the user's intentions.
Regarding Claim 13, Jeong further teaches the contextual lightfield multiview display of Claim 12, wherein the selected lightfield display mode is a stereoscopic three-dimensional (3D) display mode configured to represent the multiview image as a stereoscopic pair of images (figures 8A-8B, 10A-10C, and 12A-12D), 
different views within a first half of the rectangular array being configured to represent a first image of the stereoscopic image pair (a first viewer on the left of fig. 10A) and 
different views within a second half of the rectangular array being configured to represent a second image of the stereoscopic image pair (a second view on the right of fig. 10A).  
Regarding Claim 15, Jeong modified by Mandel-IaIa teaches the contextual lightfield multiview display of Claim 12, Mandel-IaIa further teaches wherein the lightfield mode selector comprises an orientation sensor configured to detect an orientation of the contextual lightfield multiview display (Presence Sensor 28 of fig. 1, [0033, 0035, 0036, 0041, 0045, and 0097]), the display context being determined from a detected orientation of the contextual lightfield multiview display (32 of fig. 1, [0033-0036]).
Regarding claim Claim 16, Jeong modified by Mandel-IaIa teaches the contextual lightfield multiview display of Claim 12, Mandel-IaIa further teaches wherein the lightfield mode selector is configured to determine the display context and select the lightfield display mode based on one or both of a content of the multiview image and an input from an application employs the contextual lightfield multiview display (305, 310, and 315 of fig. 3).
Regarding Claim 17, Jeong further teaches the contextual lightfield multiview display of claim 12, further comprising a broad-angle backlight (LS and 38 of fig. 3) adjacent to a side of the light guide opposite to a side of the light guide (37 of fig. 3) adjacent to the light valve array (36 of fig. 3), the broad-angle backlight being configured to provide broad-angle emitted light during a two-dimensional (2D) lightfield mode of the contextual lightfield multiview display (W of figs. 7A and 7B), wherein the light guide and multibeam element array are configured to be transparent to the broad-angle emitted light, the contextual lightfield multiview display being configured to display a 2D image during the 2D lightfield mode (W of figs. 7A and 7B, see more example in figures 9A-9C and 11A-11D). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 20180352209 A1) discloses Methods And Systems For Light Field Compression Using Multiple Reference Depth Image-Based Rendering.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425